Van Voorhis, J. (dissenting in part).
I concur insofar as the order of this court applies to the examination sought of Ann “ Doe ” but dissent from the dismissal with respect to the examination of Lenore Marie Custodero and vote to reverse the portion of the, order appealed from which relates to her also and to make the same disposition with regard to her as is being made with regard to Ann “ Doe ”.
Chief Judge Desmond and Judges Dye, Fuld, Burke, Scileppi and Bergan concur in Memorandum; Judge Van Voobhis dissents in part in a separate memorandum.
Order modified, in accordance with the memorandum herein, and, as so modified, affirmed, without costs.